Exhibit 10.1

 

AMERICAN STATES WATER COMPANY

 

2012 SHORT-TERM INCENTIVE PROGRAM

 

1.                                      Purpose of 2012 Short-Term Incentive
Program

 

American States Water Company, a California corporation, (the “Corporation”) has
adopted the American States Water Company Performance Incentive Plan (the
“Plan”) to promote the success of the Corporation by (a) motivating executives
selected to participate in the Plan to maximize the performance of the
Corporation both from a financial perspective and in serving its customers and
(b) rewarding them with cash Objective Bonuses directly related to such
performance.  The Corporation’s board of directors recognizes that the ability
of the Corporation and its subsidiaries to attract capital at a low cost is
based on its financial performance and that the Corporation’s customers benefit
through its ability to attract low cost capital.  This 2012 Short-Term Incentive
Program (the “2012 STIP”) sets forth the names of the individuals selected to be
Participants who are eligible to earn Objective Bonuses under the Plan for the
2012 calendar year and the applicable Business Criteria, Performance Targets,
and Payout Percentages for the 2012 calendar year.  The 2012 STIP also provides
for Discretionary Bonuses, which when added to the Objective Bonuses under the
Plan, equal the Aggregate Bonuses payable under the 2012 STIP for the 2012
calendar year.

 

2.                                      Term of 2012 STIP

 

The Performance Period covered by the 2012 STIP (the “Term”) began on January 1,
2012 and will end on December 31, 2012.

 

3.                                      Relationship to American States Water
Company Performance Incentive Plan

 

The Objective Bonuses payable under Awards granted under the 2012 STIP are
granted under the authority of the Plan and are subject to all of the terms and
conditions of the Plan, as it may be amended from time to time, and any
rules adopted by the Committee in accordance with the terms of the Plan, as such
rules are in effect from time to time.  The Discretionary Bonuses are granted
under the general authority of the Compensation Committee to determine the
compensation payable to Executives.

 

4.                                      Definitions

 

Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Plan.  In addition, the following phrases shall have the meanings
specified below:

 

“Adjusted EPS - ASUS” means the EPS of ASUS for 2012 adjusted to remove the
general office allocation to ASUS related to any transaction fees and/or gain or
loss on sale recognized in the financial statements in 2012 associated with a
sale of any of the Corporation’s business units or the acquisition of any new
businesses.

 

1

--------------------------------------------------------------------------------


 

“Adjusted EPS - AWR Consolidated” means the Corporation’s EPS for 2012 adjusted
to remove any transaction fees and/or gain or loss on sale recognized in the
financial statements in 2012 associated with a sale of any of the Corporation’s
business units or the acquisition of any new businesses.

 

“Adjusted EPS - Regulated Utilities” means the sum of the EPS of each of the
Regulated Utilities for 2012 adjusted to remove any transaction fees and/or gain
or loss on sale recognized in the financial statements in 2012 associated with a
sale of any of the Corporation’s business units or the acquisition of any new
businesses.

 

“Aggregate Bonus” means the combination of a Participant’s Objective Bonus and
his or her Discretionary Bonus.

 

“Award Agreement” means a written agreement setting forth the material terms and
conditions of the Award as determined by the Committee consistent with the
express limitations of the Plan and the 2012 STIP.

 

“Base 1 Price Redetermination” means the execution no later than June 30, 2012
of an agreement with the U.S. government that provides for a final increase in
the monthly operations and maintenance fees (excluding financing and R&R profit)
for Base 1 payable to the ASUS subsidiary responsible for managing the
water/wastewater systems of Base 1 that is no less than 18.93% higher than the
original contract amount.

 

“Base Salary” means the Participant’s rate of annual base pay on the date the
Committee approves the Business Criteria and Performance Targets.

 

“Board of Directors” means the Corporation’s board of directors.

 

“Budget” or “Budgeted” means in the case of Adjusted EPS for the Corporation,
the Regulated Utilities or ASUS, as the case may be, the projected Adjusted EPS
for 2012 as set forth in the Operating Budget.

 

“Business Criteria” means Adjusted EPS-AWR Consolidated, Adjusted EPS- Regulated
Utilities, Adjusted EPS-ASUS, Relative Stock Price, Customer Complaints to DPH,
Customer Complaint Standards-RU, Capital Expenditures-Total-RU, Capital
Expenditures-Advice Letter Projects-RU, OSHA Recordable Work Incidents-RU, SOX
Deficiencies-RU, SOX Deficiencies-ASUS, Base 1 Price Redetermination, CAS
Waiver, DCAA Audit Report, Safety Training-ASUS, and Satisfaction of
Customer-ASUS.

 

“CAB” means the CPUC Consumer Affairs Branch.

 

“CAS” means U.S. government Cost Accounting Standards.

 

“CAS Waiver” means obtaining by the end of 2012 a specific waiver from the U.S.
government Contracting Officer(s) from requirements of CAS for ASUS subsidiary
contracts where CAS is not categorically waived.

 

2

--------------------------------------------------------------------------------


 

“Capital Expenditures - Total - RU” means the dollar amount of capital
expenditures for 2012 for the Regulated Utilities.

 

“Capital Expenditures - Advice Letter Projects - RU” means the dollar amount of
capital expenditures spent in 2012 on advice letter projects authorized by the
CPUC for Golden State Water Company.

 

“Compensation Committee” means the Compensation Committee of the Board of
Directors.

 

“CPUC” means the California Public Utilities Commission.

 

“Customer Complaint Standards - RU” means the number of complaints on all
matters on Golden State Water Company received by CAB in 2012 divided by the
average number of customers served by Golden State Water Company during 2012.

 

“Customer Complaints to DPH” means the number of water quality, pressure and
service complaints received from customers by Golden State Water Company (GSWC)
during 2012 that are reported to the California Department of Public Health by
GSWC.

 

“DCAA Audit Report” means a Post-award Accounting System audit report received
by ASUS in 2012 from the U.S. government Defense Contract Audit Agency that
finds that ASUS’ accounting system is adequate for U.S. government cost
accounting purposes.

 

“Discretionary Bonus” means a bonus payable to a Participant based on that
Participant’s Individual Performance Measures.

 

“EPS” means fully diluted earnings per share as reported in the Corporation’s
consolidated financial statements for 2012.

 

“Housing Area Operations” means the execution during calendar 2012 of contract
modifications or U.S. government recognized subcontracts with housing area prime
contractors to perform operations and maintenance on water and/or wastewater
assets in privatized housing areas at ASUS subsidiaries located at Base 2 and
Base 3.

 

“Individual Performance Measures” means the criteria or goals utilized to
determine the amounts of each Participant’s Discretionary Bonus.

 

“Objective Bonus” means a bonus based on the degree of achievement of the
Performance Targets for the Business Criteria.

 

“Operating Budget” means the Company’s operating budget for 2012 as presented to
the Board of Directors at its January 30-31, 2012 meeting.

 

“OSHA Recordable Work Incidents - RU” means the number of work-related injuries
and illnesses as reported on the OSHA Form 300 for Golden State Water Company.

 

3

--------------------------------------------------------------------------------


 

“Payout Percentage” means the percentage of a Participant’s Target Aggregate
Bonus that is payable based on the degree of satisfaction of a Performance
Target or the Individual Performance Measures.

 

“Performance Measures” means the Business Criteria and Individual Performance
Measures.

 

“Performance Target” means a specific goal established by the Committee with
respect to the Business Criteria as set forth in Section 6.

 

“Regulated Utilities” means Golden State Water Company, a California
corporation, and any other utility acquired by the Corporation which is
designated a “regulated utility” by the Committee.

 

“Relative Stock Price” means the Corporation’s total shareholder return as
compared to the total shareholder return of each of the following 13 companies
for 2012:  UIL Holdings, South Jersey Industries, Aqua America, MGE Energy,
Empire District Electric, ITC Holdings, California Water Service, Unitil
Corporation, Chesapeake Utilities, SJW Corp., ALLETE Inc., Northwest Natural Gas
Company, and El Paso Electric Company. For this purpose, total shareholder
return for the Corporation and each of the other 13 companies shall be
calculated using the Securities and Exchange Commission guidelines for reporting
financial performance.  If the stock of any of the 13 companies is no longer
traded or is suspended from trading as of December 31, 2012, that company shall
not be included in the calculation of Relative Stock Price, but the exclusion of
such company shall not affect the Performance Targets for Relative Stock Price
set forth in Section A of Exhibit A.

 

“Safety Training - ASUS” means the successful completion of at least 16 hours of
job related safety training by all ASUS field employees through online modules
and/or classroom instruction.

 

“Satisfaction of Customer - ASUS” means meeting the small business utilization
targets for the commercial subcontracting plan.  The six categories include 1)
Service Disabled Veteran-owned, Small Business, 2) Veteran-owned Small Business,
3) Historically Underutilized Business Zones, 4) Women-owned small business, 5)
Small Disadvantaged Business and 6) Small Business.

 

“SOX” means the Sarbanes-Oxley Act of 2002.

 

“SOX Deficiencies - ASUS” means the number of “control deficiencies” (each a
“CD”), “significant deficiencies” (each an “SD”) and “material weaknesses” (each
a “MW”) reported for ASUS in the independent auditor’s report for 2012 pursuant
to Section 404 of SOX.

 

“SOX Deficiencies - RU” means the number of CDs, SDs and MWs reported for the
Regulated Utilities in the independent auditor’s report for 2012 pursuant to
Section 404 of SOX.

 

“Target Aggregate Bonus” means the amount of bonus that would be payable if each
of the Performance Targets were met at the targeted level and the Participant’s
Individual Performance Measures were met at the targeted level.

 

4

--------------------------------------------------------------------------------


 

5.                                      Participation and Individual Awards

 

The individuals who have been selected as Participants in the 2012 STIP are set
forth below together with the amount of their Target Aggregate Bonuses as a
percentage of Base Salary:

 

 

 

Participant

 

Target
Aggregate Bonus

 

 

 

GSWC Officers

 

 

 

Administrative

 

Robert J. Sprowls

 

50

%

and General

 

Eva G. Tang

 

25

%

 

 

Gladys M. Farrow

 

20

%

 

 

Diane D. Rentfrow

 

20

%

 

 

Bryan K. Switzer (Keith)

 

20

%

Operations

 

Denise L. Kruger

 

25

%

 

 

Patrick R. Scanlon

 

20

%

 

 

William C. Gedney

 

20

%

 

 

Shengder D. Chang (David)

 

20

%

 

 

Roland S. Tanner

 

20

%

 

 

ASUS Officers

 

 

 

 

 

McClellan Harris III (Bud)

 

25

%

 

 

Granville R. Hodges, Jr. (Rusty)

 

20

%

 

 

James B. Gallagher

 

20

%

 

For purposes of this 2012 STIP, the GSWC officers will be divided into
(1) Administrative and General Officers and (2) Operations Officers.

 

The Corporation will enter into an Award Agreement with each Participant that
(a) describes his or her Individual Performance Measures and sets forth his or
her Target Aggregate Bonus, (b) sets forth his or her threshold, target and
maximum Performance Targets and (c) incorporates the terms and conditions of the
Plan and this 2012 STIP by reference.  The Target Aggregate Bonus amount set
forth in each Participant’s Award Agreement shall represent the aggregate amount
of two separate bonuses:  an Objective Bonus (under the Plan) and a
Discretionary Bonus.

 

6.                                      Performance Targets for Objective
Bonuses

 

The threshold, target and maximum Performance Targets for the 2012 STIP are set
forth in Exhibit A to this 2012 STIP.

 

5

--------------------------------------------------------------------------------


 

7.                                      Determination of Participants’ Aggregate
Bonuses

 

The Aggregate Bonus payable to each Participant shall be determined on the basis
of the extent to which the Performance Targets for the Business Criteria and
that Participant’s Individual Performance Measures are achieved.  The amount of
Aggregate Bonus payable is equal to the amount of the Target Aggregate Bonus
multiplied by the sum of the Payout Percentages for each of the Performance
Measures as determined pursuant to the tables in (a) Section B of Exhibit A for
Participants that are Administrative and General Officers employed by GSWC,
(b) Section C for Participants that are Operations Officers employed by GSWC and
(c) Section D for Participants employed by ASUS.

 

As soon as practicable following the end of the Term of the 2012 STIP and the
completion of the independent auditor’s report for 2012, the Committee shall
determine the extent to which the Performance Targets for the Business Criteria
are achieved and the extent to which the Individual Performance Measures are
achieved, and determine the Payout Percentage for each of the Performance
Measures.  In order for a Participant to receive any payment with respect to the
Participant’s Discretionary Bonus, the Participant must meet the standards
established for the Participant’s position, which standards shall be one of the
components of the Participant’s Individual Performance Measures.  The
determination of whether the standards established for the Participant’s
position are achieved shall be made by the Committee, which (other than for the
Company’s President and Chief Executive Officer) determination shall be based on
the recommendations of the President and Chief Executive Officer or other direct
supervisor of the Participant.

 

For levels of achievement between threshold and maximum, the Committee shall
determine the Payout Percentage by interpolation.  Subject to Section 8 below,
the Aggregate Bonus for each Participant shall be the sum of the Payout
Percentages determined with respect to each Performance Measure multiplied by
the amount of Participant’s Target Aggregate Bonus.

 

8.                                      Payment of Accounts

 

At the time the Committee makes the determinations described in Section 7, it
shall certify, in accordance with Section 4.8 of the Plan, the amounts of the
Objective Bonuses payable to Participants.  The Committee shall, at the same
time, determine the amount of the Discretionary Bonus payable to Participants. 
Payment of such bonuses (the Aggregate Bonuses) shall be made as soon as
practicable following the Committee’s determination and certification, but in no
event later than December 31, 2013.

 

Notwithstanding the foregoing, any Objective Bonus otherwise payable to any
Participant under this 2012 STIP shall be subject to the adjustments,
limitations (including the dollar limitation under Section 4.3 of the Plan),
Committee’s discretionary authority to make downward adjustments and other terms
and conditions set forth in the Plan.  Any Discretionary Bonus otherwise payable
under this 2012 STIP shall be subject to any adjustments, limitations, upward or
downward adjustments in amounts and any other terms or conditions that the
Committee may impose in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

9.                                      Effect of Termination of Employment

 

Except as otherwise provided in an employment agreement, memorandum of
understanding, other contract between a Participant and the Corporation or one
of its Subsidiaries, or by the Committee in its sole discretion, the bonuses
payable under a Participant’s Award will be forfeited, and the Participant will
not be entitled to any bonus payments with respect to such Award if the
Participant ceases to be employed by the Corporation or one of its Subsidiaries
for any reason prior to the date the bonuses payments under the 2012 STIP are
paid to Participants.

 

10.                               Recoupment of Bonuses

 

Any payment of an Objective Bonus, Discretionary Bonus or Aggregate Bonus under
this 2012 STIP is subject to recoupment pursuant to the Corporation’s Policy
Regarding the Recoupment of Certain Performance-Based Compensation Payments as
in effect from time to time, or as otherwise be required by law and a
Participant shall promptly make any reimbursement requested by the Board of
Directors or the Committee pursuant to such policy with respect to any such
bonuses.  Further, each Participant shall agree, by accepting an Award under the
2012 STIP and executing an Award Agreement, that the Corporation and/or any of
its affiliates may deduct from any amounts it may owe the Participant from time
to time (such as wages or other compensation) any and all amounts the
Participant is required to reimburse the Corporation pursuant to such policy
with respect to the Award.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2012 STIP

PERFORMANCE TARGETS AND PAYOUT PERCENTAGES

 

A.            PERFORMANCE TARGETS FOR OBJECTIVE BONUSES

 

Performance

 

Performance Targets

Measure

 

Threshold

 

Target

 

Maximum

Adjusted EPS - AWR Consolidated

 

80% Budget

 

100% Budget

 

120% Budget

Adjusted EPS - Regulated Utilities

 

80% Budget

 

100% Budget

 

120% Budget

Adjusted EPS - ASUS

 

80% Budget

 

100% Budget

 

120% Budget

Relative Stock Price

 

Equal to or greater than 4 companies

 

Equal to or greater than 7 companies

 

Equal to or greater than 10 companies

Customer Complaints to DPH

 

718 or fewer

 

682 or fewer

 

646 or fewer

Customer Complaint Standards-RU

 

Rate of Complaints to the CAB < 0.1%;

 

Rate of Complaints to the CAB < 0.07%;

 

Rate of Complaints to the CAB < 0.05%;

Capital Expenditures - Total - RU

 

>$69 million

 

>$74 million

 

N/A

Capital Expenditures - Advice Letter Projects - RU

 

N/A

 

>$11 million of which >$8.5 million closed to plant

 

N/A

OSHA Recordable Work Incidents - RU

 

38

 

36

 

35

SOX Deficiencies - RU

 

No MW & No SD

 

No MW, No SD & No more than 12 CDs

 

No MW, No SD & No more than 8 CDs

SOX Deficiencies - ASUS

 

No MW & No SD

 

No MW, No SD & No more than 4 CDs

 

No MW, No SD & No more than 1 CD

 

A-1

--------------------------------------------------------------------------------


 

Performance

 

Performance Targets

Measure

 

Threshold

 

Target

 

Maximum

Base 1 Price Redetermination

 

N/A

 

> 18.93% increase in monthly O&M fees

 

N/A

CAS Waiver

 

1 Contract

 

2 Contracts

 

3 Contracts

DCAA Audit Report

 

N/A

 

Pass

 

N/A

Safety Training - ASUS

 

Completion of 16 hours of training

 

Completion of 18 hours of training

 

Completion of 20 hours of training

Housing Area Operations

 

1 subsidiary location

 

2 subsidiary locations

 

4 subsidiary locations

Satisfaction of Customer - ASUS

 

4 categories

 

5 categories

 

6 categories

 

A-2

--------------------------------------------------------------------------------


 

B.            PAYOUT PERCENTAGES FOR PERFORMANCE MEASURES - GSWC ADMINISTRATIVE
AND GENERAL OFFICERS

 

Performance

 

Payout Percentage

 

Measure

 

Threshold

 

Target

 

Maximum

 

Adjusted EPS - AWR Consolidated

 

10

%

20

%

30

%

Relative Stock Price

 

6

%

15

%

20

%

Adjusted EPS - Regulated Utilities

 

7.5

%

15

%

22.5

%

Customer Complaints to DPH

 

2.5

%

5

%

7.5

%

Customer Complaint Standards - RU

 

2.5

%

5

%

7.5

%

Capital Expenditures - Total - RU

 

1.5

%

3

%

3

%

Capital Expenditures - Advice Letter Projects - RU

 

N/A

 

2

%

2

%

SOX Deficiencies - RU

 

2.5

%

5

%

7.5

%

Adjusted EPS - ASUS

 

2.5

%

5

%

7.5

%

SOX Deficiencies - ASUS

 

2.5

%

5

%

7.5

%

Objective Bonus Total

 

37.5

%

80

%

115

%

Individual Performance Measure (Discretionary Bonus)

 

12.5

%

20

%

35

%

Aggregate Bonus

 

50

%

100

%

150

%

 

A-3

--------------------------------------------------------------------------------


 

C.            PAYOUT PERCENTAGES FOR PERFORMANCE MEASURES - GSWC OPERATIONS
OFFICERS

 

Performance

 

Payout Percentage

 

Measure

 

Threshold

 

Target

 

Maximum

 

Adjusted EPS - AWR Consolidated

 

10

%

20

%

30

%

Relative Stock Price

 

5

%

10

%

15

%

Adjusted EPS - Regulated Utilities

 

10

%

20

%

30

%

Customer Complaints to DPH

 

2.5

%

5

%

7

%

Customer Complaint Standards - RU

 

2.5

%

5

%

7

%

Capital Expenditures -Total - RU

 

1.5

%

3

%

3

%

Capital Expenditures - Advice Letter Projects - RU

 

N/A

 

2

%

2

%

OSHA Recordable Work Incidents - RU

 

1

%

5

%

6

%

SOX Deficiencies - RU

 

2.5

%

5

%

7.5

%

Adjusted EPS - ASUS

 

2.5

%

5

%

7.5

%

Objective Bonus Total

 

37.5

%

80

%

115

%

Individual Performance Measure (Discretionary Bonus)

 

12.5

%

20

%

35

%

Aggregate Bonus

 

50

%

100

%

150

%

 

A-4

--------------------------------------------------------------------------------


 

D.            PAYOUT PERCENTAGES FOR PERFORMANCE MEASURES - ASUS

 

Performance

 

Payout Percentage

 

Measure

 

Threshold

 

Target

 

Maximum

 

Adjusted EPS - AWR Consolidated

 

10

%

20

%

30

%

Relative Stock Price

 

5

%

10

%

15

%

Adjusted EPS - Regulated Utilities

 

2.5

%

5

%

7.5

%

Adjusted EPS - ASUS

 

15

%

20

%

30

%

SOX Deficiencies - ASUS

 

2.5

%

5

%

7.5

%

Base 1 Price Redetermination

 

N/A

 

2

%

2

%

CAS Waiver

 

0.5

%

2

%

3

%

DCAA Audit Report

 

N/A

 

10

%

10

%

Housing Area Operations

 

0.5

%

2

%

4

%

Safety Training for Field Position Employees - ASUS

 

0.5

%

2

%

3

%

Satisfaction of Customer - ASUS

 

1

%

2

%

3

%

Objective Bonus Total

 

37.5

%

80

%

115

%

Individual Performance Measure (Discretionary Bonus)

 

12.5

%

20

%

35

%

Aggregate Bonus

 

50

%

100

%

150

%

 

A-5

--------------------------------------------------------------------------------